258 S.W.3d 122 (2008)
STATE of Missouri, Respondent,
v.
Charlton BRADFORD, Appellant.
No. WD 68340.
Missouri Court of Appeals, Western District.
July 29, 2008.
Matthew Ward, Esq., Columbia, MO, for appellant.
Shaun J. Mackelprang, Esq., and Robert J. (Jeff) Bartholomew, Esq., Jefferson City, MO, for respondent.
*123 Before JOSEPH E. ELLIS, P.J., LISA W. HARDWICK and JOSEPH P. DANDURAND, JJ.

ORDER
PER CURIAM.
Charlton Bradford appeals from his conviction of the Class C Felony of tampering in the first degree pursuant to section 569.080.1(2), RSMo Cum.Supp.2007, following a jury trial in the Circuit Court of Jackson County, Missouri. Because a published opinion would have no precedential value, a memorandum has been provided to the parties. The judgment of conviction is affirmed. Rule 30.25(b).